Title: From George Washington to Richard Henry Lee, 24–26 April 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Morris Town April 24[-26]th 1777

I have been favor’d with two or three Letters from you lately—the last which came to hand was with out date, but containd an extract of

Doctr Lee’s Letter to the Secret Comee—and the French Generals Ideas of the Measures necessary for us to pursue in prosacuting the War with G. Britn—for both of which I sincerely thank you, as the communication of such matters cannot fail of having a proper tendency.
That Great Britain will exert every Nerve to carry her tyranical designs into execution, I have not the smallest doubt of. Her very existance as a Nation depends now upon her success, For should America rise triumphant in her struggle for Independancy, she must fall. It is not to be wondered at therefore, after she had departed from that line of justice which ought to characterize a virtuous People, that she should descend to such low Arts, & dirty tricks, as will for ever remain a reproach to them. None of which have they practiced with more Success, and I fear with more dangerous consequences to our Cause, than their endeavours to depreciate the Continental Bills of Credit. Nothing therefore has a greater claim to the close attention of Congress, than the Counteraction of this part of their diabolical Scheme—every thing depends upon it.
The complexion of Affairs in Europe seems to indicate an approaching Storm, but where—when—or on whom it may break, is not quite so clear; and ought not, in my judgment, to occasion the smallest relaxation in our preparations; for I profess myself to be of that class who never built sanguinely upon the Assistance of France, further than her Winking at our Supplies from thence for the benefits derived from our Trade, and how far the meaness & offers of Great Britain may contravene this, time only can discover & is somewhat to be feared.
The Plan drawn by the French General is of such a Nature, that it is impracticable to carry it into execution this Campaign—It may however be kept in view, and the whole, or such parts of it adopted, as our Circumstances upon a full consideration of the matter may hereafter admit of. The great delay in appointing the General Officers—the resignation of some of them—the Non-acceptance of others—and I might add, the unfitness of a—few—Added to the amazing delay in Assembling the Troops, and the abuses which I am Satisfied have been committed by the Recruiting Officers (both of which [are] consequences of the want of Officers in that line, to superintend those Duties in the respective States) has distressed me, & the Service exceedingly; and will amply prove, what I foretold to Congress, that the Pay of these Officers (for I could acct for the delay of appointing them [on] no other principle) would be an ill timed saving. Convinced I am, that thousands of pounds would have been saved to the Public if the measure had been adopted upon, & at my first recommendation of it—but the

extra expence is the smallest part of the Evil—the backwardness we are in, in Assembling the Troops, is truely alarming—this however is not a singular Instance, of our suffering by delay, in the adoption of measures, which were early recommended.
You are not aware of the evil consequences that would follow a general exemption of all persons concerned in Iron Works from Military duty, they are very numerous, and in this part of the Country form a great Majority of the People. Besides, why should the Iron Master carry on his Trade without restriction when the Farmer equally useful for the Support of the War, the Shoemaker and other Manufacturers absolutely necessary to the equipment of an Army, may have their Servants & Apprentices taken from them at pleasure? One thing I have ever done; and it has, I believe, answered the end proposed by you. Whenever an Iron Work has been Imployed for the Public I have desired the owner to give me a return of the number of Men, and the names of those necessarily Imployed therein, and have exempted them from the duties of Militia men in this State—this I have found necessary to do on two Accts—first to secure such Articles of Manufacture as the Army wanted; and next, to prevent numbers under this pretext from witholding their Services in the Military line—there being in this County (Morris) alone, between Eighty & a hundd Iron Works, large & small.
Doctr Lee’s opinion on the Propriety of attacking the Enemy upon their first arrival (under a supposition of their being raw & undisciplined) is certainly well founded if our own Circumstances will admit of it; but the Doctr little apprehended I believe that we ourselves should have an Army at this late hour to raise of Men equally raw & Officers, probably much more so.
26th April. Since writing the above your favour of the 21st is come to hand. In consequence, I send the Inclosed; tho’ I believe Baylor, & perhaps his Corps of Officers, would as soon have had any other Countryman among them as a S—n not that I think this ought to be objected to him if he is deserving in other respects. Please to make a tender of my Complimts to your Bror & other Delegates from Virga & be assured that I am Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. As Genl Arnold writes me that he is determined not to continue in Service (under the Slight put upon him) I could wish another Brigadr was appointed for the State of Connecticut (their being only one, Parsons) & would recomd Colo. Huntington who is the oldest Colonel—A Gentleman and a good officer belonging to that State. As a piece of

Justice due to, and to prevent the loss of, so good an Officer, I could wish to see Arnold promoted to the Rank of Majr Genl, & put in his proper place—It is by Men of his activity and spirit the Cause is to be supported, and not by H—h Sp—r &ca—Out of all the Brigrs appointed for Pensylvania I have not one to do duty—D. Haas I cannot get up, or even an answer from him—Wayne is at Tyconderoga, but I have sent for him—the French Genl At Boston must take the 3d Brige of that State.

